United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                                                  In the                                January 29, 2007
                       United States Court of Appeals                               Charles R. Fulbruge III
                                      for the Fifth Circuit                                 Clerk
                                            _______________

                                              m 06-30729
                                            Summary Calendar
                                            _______________




                                      RAYMOND RICHARDSON,

                                                               Plaintiff-Appellant,

                                                 VERSUS

                                UNITED STATES POSTAL SERVICE,

                                                               Defendant-Appellee.


                                     _________________________

                             Appeal from the United States District Court
                                for the Western District of Louisiana
                                         m 5:02-CV-1831
                               ______________________________



Before SMITH, WIENER, and OWEN,                            Raymond Richardson sued the United
  Circuit Judges.                                      States Postal Service (“USPS”), alleging em-
                                                       ployment discrimination and constitutional vio-
PER CURIAM:*                                           lations. The district court granted the USPS’s
                                                       motion for summary judgment, and we affirm.

                                                                            I.
   *
    Pursuant to 5TH CIR. R. 47.5, the court has de-       The Postal Service has employed Richard-
termined that this opinion should not be published     son, who is black, as a mail handler since
and is not precedent except under the limited cir-     1985. In January 1997 Richardson suffered a
cumstances set forth in 5TH CIR. R. 47.5.4.            stroke. A few months later, his two doctors
completed a “request for a light duty assign-             Richardson’s second statement in which he
ment” on his behalf and stated he was ready to            alleged race discrimination under title VII, 42
return to work, but the reports contained dis-            U.S.C. § 2000e-16, et seq., disability discrimi-
crepancies. The doctors wrote new reports,                nation under the Rehabilitation Act, 29 U.S.C.
both of which stated Richardson had difficulty            § 794, et seq., and due process violations un-
with speech and comprehension. Richardson                 der the Fifth Amendment. He asserts that he
then underwent a fitness-for-duty exam at the             suffered these ills from March 1997, when his
direction of the USPS. The examining doctor               doctors released him to return to work after
recommended that he not lift over fifty                   his stroke, until January 1998, when he re-
pounds or operate or be around heavy equip-               sumed work. More specifically, he claims in-
ment.                                                     jury from the USPS’s failure to grant his re-
                                                          quest for light duty and its insistence on his
   Based on the doctors’ requests and the ex-             second fitness-for-duty examination, which
am report, the USPS in July 1997 denied Rich-             delayed his return. In his briefs on appeal,
ardson’s request for light duty, because “[a]ll           Richardson asserts claims beyond those in-
examinations still indicate that you have diffi-          volved in the summary judgment ruling, but
cultywith comprehension/understanding. This               we limit our discussion to the issues resolved
may present a safety problem in our work.”                by the district court.2
After a second fitness-for-duty exam in De-
cember 1997, also scheduled by the USPS,                                      II.
Richardson was notified to report back for                  We apply the familiar standard of review of
duty in January 1998, and he resumed his                  summary judgments.
work.
                                                             We review a grant of summary judgment de
    After pursuing relief through administrative             novo, applying the same standard as the
channels,1 Richardson, proceeding pro se,                    district court. A motion for summary judg-
sued, alleging discrimination based on disabil-              ment is properly granted only if there is no
ity, hostile work environment, interference                  genuine issue as to any material fact. An
with Family and Medical Leave Act leave, vio-                issue is material if its resolution could affect
lations of procedural due process, and breach                the outcome of the action. In deciding
of contract. Unable to decipher Richardson’s                 whether a fact issue has been created, we
claims, the district court ordered him twice to              must view the facts and the inferences to be
file statements outlining the specific claims he             drawn therefrom in the light most favorable
was asserting.                                               to the nonmoving party.

   The court based its summary judgment on                Roberts v. Cardinal Servs., Inc., 266 F.3d
                                                          368, 373 (5th Cir. 2001) (internal citations
                                                          omitted).
   1
      The district court’s ruling outlines Richard-
son’s successes and failures before the Equal Em-
                                                             2
ployment Opportunity Services and the Merit Sys-               The district court explicitly stated that these
tems Protection Board. Our disposition in this            three claims were the only claims at issue before it.
opinion does not require recounting those proceed-        It summarily dismissed other claims Richardson
ings.                                                     had previously raised.

                                                      2
        First, Richardson’s contention that the                 granted summary judgment. “An individual
    USPS discriminated against him because of his               with a disability is any person who (1) has a
    race fails because he offered no evidence that              physical or mental impairment which ‘substan-
    the USPS’s legitimate, nondiscriminatory rea-               tially limits one or more of such person’s ma-
    son for its adverse employment decision was                 jor life activities’; (2) has a ‘record’ of such an
    false or pretext for illicit discrimination. Under          impairment; or (3) is ‘regarded’ as having such
    McDonnell Douglas’s burden-shifting frame-                  an impairment.”5
    work,3 Richardson must establish a prima fa-
    cie case of discrimination. Frank v. Xerox                      Richardson offered no evidence that his im-
    Corp., 347 F.3d 130, 137 (5th Cir. 2003). If                pairments substantially limited a major life ac-
    a plaintiff is successful, the burden shifts to the         tivity, so he is not disabled under the first
    employer to proffer a legitimate, non-discrim-              prong. To have an impairment that substan-
    inatory reason for its adverse employment de-               tially limits a major life activity, an “individual
    cision. Id. If it does so, the burden shifts back           must have an impairment that prevents or se-
    to the employee to demonstrate that the em-                 verely restricts the individual from doing activ-
    ployer’s reason was a pretext for discrimi-                 ities that are of central importance to most
    nation. Id.                                                 people’s daily lives. The impairment’s impact
                                                                must also be permanent or long term.” Toyota
        Assuming without deciding that Richardson               Motor Mfg., Ky., Inc. v. Williams, 534 U.S.
    established a prima facie case, he did not dem-             184, 198 (2002).
    onstrate that the USPS’s reason for refusing to
    assign him light-duty work or for requiring him                 Richardson does not even allege that his
    to undergo a second fitness-for-duty examine                impairments prevent or severely restrict major
    was pretext for discrimination. The USPS                    life activities, and the evidence suggests that
    claimed that Richardson’s comprehension limi-               his do not. His doctors and the examinations
    tations posed a safety problem, and Richard-                all concluded his ability to lift was not sub-
    son offered no evidence that this nondiscrimi-              stantiallyimpaired, and none suggested that his
    natory reason was false or a pretext. He failed             comprehension limitations prevented or se-
    to meet his burden under McDonnell Douglas,                 verely restricted activities that are of central
    so summary judgment on this issue was not                   importance to most people’s daily lives. Thus,
    error.
                                                                   4
       Second, Richardson urges that the USPS                        (...continued)
    discriminated against him because he is dis-           2    (5th Cir. 1997) (“To qualify for relief under the
    abled. Richardson, however, has not made the           3    Rehabilitation Act, a plaintiff must prove that
    requisite showing that he is disabled as defined       4    (1) he is an ‘individual with a disability’; (2) who
    by the Rehabilitation Act,4 so the court rightly       5    is ‘otherwise qualified’; (3) who worked for a ‘pro-
                                                           6    gram or activity receiving Federal financial assis-
                                                           7    tance’; and (4) that he was discriminated against
                                                           8    ‘solely by reason of her or his disability.’ 29
       3
         McDonnell Douglas Corp. v. Green, 411             9    U.S.C. § 794(a); Chandler v. City of Dallas,
    U.S. 792 (1973).                                       10   2 F.3d 1385, 1390 (5th Cir.1993).”).
       4                                                           5
1          Hileman v. City of Dallas, 115 F.3d 352, 353             Hileman, 115 F.3d at 353 (quoting 29 U.S.C.
                                          (continued...)        § 706(8)(B) (West Supp. 1997)).

                                                           3
the district court did not err in its conclusion
Richardson is not disabled under the first
prong.

   Similarly, Richardson presented no evi-
dence that there was a record of an impairment
that substantially limited a major life activity,
so he was not disabled under the second
prong. His best evidence that the USPS re-
garded him as having an impairment that sub-
stantially limits a major life activity is the fact
that the USPS did not permit him to work.
Nonetheless, “[a]n employer’s belief that an
employee is unable to perform one task with
an adequate safety margin does not establish
per se that the employer regards the employee
as having a substantial limitation on his ability
to work in general.” Chandler v. City of Dal-
las, 2 F.3d 1385 (5th Cir. 1993).

   Without more evidence, Richardson failed
to present evidence that the USPS regarded
him as disabled. Because he was not disabled
under the Rehabilitation Act, his claim of dis-
crimination because of disability was correctly
dismissed at summary judgment.

   Finally, Richardson complains of a violation
of his constitutional procedural due process
rights. Without reaching whether he can assert
such claims given the statutory remedies avail-
able to him, we agree with the district court
that Richardson has not offered evidence that
any of his procedural rights was violated. He
had access to and was heard by both adminis-
trative and judicial bodies, which addressed
his claims.

   AFFIRMED.




                                                      4